DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 59, the term of “the operation the implantable blood glucose sensor apparatus for the period of time autonomous of the receiver apparatus is based at least in part on the identification that the receiver apparatus is non-communicative” should be replaced with “the operation of the implantable blood glucose sensor apparatus for the period of time autonomous of the receiver apparatus is based at least in part on the identification that the receiver apparatus is non-communicative” for claim clarity.
In Claim 61, the term of “The implantable blood glucose sensor apparatus of Claim 61” should be replaced with “The implantable blood glucose sensor apparatus of Claim [[61]] 60” to provide proper claim dependency.
In Claim 72, the term of “wirelessly transmitting at least a portion of the the one or more of trend data or ROC data to the receiver apparatus.” Should be replaced with “wirelessly transmitting at least a portion of the [[the]] one or more of trend data or ROC data to the receiver apparatus.” For grammatical clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 54, 56, 60-62, 64, and 67-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein et al (US 2008/0319296) (“Bernstein”).
Regarding Claim 54, while Bernstein teaches an implantable blood glucose sensor apparatus (Abstract, [0040] “In one embodiment, the sensor 101 or the data processing unit 102 or a combined sensor/data processing unit may be wholly implantable under the skin layer of the user.”), comprising: 
A first embodiment comprising 
at least one detector element configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject (Fig. 1, sensor unit 101 + data processing unit 102, [0032] glucose detection, [0040] implanted within tissue of a subject); 
wireless interface apparatus configured for wireless data communication with one or more computerized devices, the one or more computerized devices comprising at least a receiver apparatus ([0051] components may communicate wirelessly);
data processor apparatus in data communication with the at least one detector element (Fig. 2, processor 204 of data processing unit 102);
operate the implantable blood glucose sensor apparatus for a period of time autonomous of the receiver apparatus comprising:
collection of the signals generated by the at least one detector apparatus over the period of time ([0033] signals collected for a period of time); 
processing of at least a portion of the signals using at least the data processor apparatus to produce processed signal data ([0040] “The data processing unit 102 performs data processing functions, where such functions may include but are not limited to, amplification, filtering and encoding of data signals, each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103.”); 
utilization of the processed signal data to generate data indicative of a plurality of blood glucose level measurements associated with the period of time ([0040] “The data processing unit 102 performs data processing functions, where such functions may include but are not limited to, amplification, filtering and encoding of data signals, each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103.”); and 
storage of the data indicative of the blood glucose level measurement over the period of time in the data storage apparatus (Fig. 2, [0046] data processing unit 102 stores data of interest), and
a second embodiment comprising 
at least one detector element configured to generate signals related to a blood glucose level when the implantable blood glucose sensor apparatus is implanted within tissues of a subject (Fig. 1, sensor unit 10, [0086]);
wireless interface apparatus configured for wireless data communication with one or more computerized devices, the one or more computerized devices comprising at least a receiver apparatus (Fig. 1, [0087]-[0089] gathered data from implanted sensor transmitted wirelessly to external blood glucose meter acting as primary receiver unit 104, necessitating the existence of a wireless interface);
data processor apparatus in data communication with the at least one detector element (Fig. 1, [0087]-[0089] CG data logger acts as a data processing unit 102, communicating with detector element 101); 
data storage apparatus in data communication with the data processor apparatus ([0014] data logger includes a storage device), the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data processor apparatus (processors work in this manner), cause the implantable blood glucose sensor apparatus to: 
operate the implantable blood glucose sensor apparatus for a period of time autonomous of the receiver apparatus ([0087]-[0089] CG data logger and implanted sensor may work continuously and autonomously and only transmits gathered data at intervals or upon request), the autonomous operation the steps for glucose connection and storage ([0087]-[0089]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the first embodiment where the implantable sensor includes both the sensor and a data processing unit performing outlined operation steps of Bernstein informs that the second embodiment for autonomous operation of an implantable sensor with an external processing unit as taught by Bernstein can equivalently be performed with the data logger implanted with the implantable sensor to provide a wholly autonomous implanted apparatus.
Regarding Claim 56, Bernstein teaches the implantable blood glucose sensor apparatus of Claim 54, wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to: 
after the period of time, establish wireless data communication with the receiver apparatus via at least the wireless interface apparatus; and 
based at least on part on the establishment of the wireless data communication, wirelessly transmit at least a portion the data indicative of the plurality of blood glucose level measurements associated with the period of time to the receiver apparatus ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times).
Regarding Claim 60, while Bernstein teaches the implantable blood glucose sensor apparatus of Claim 54, further comprising a non-analyte detection apparatus in data communication with the data processor apparatus ([0100]); 
wherein the autonomous operation of first implanted includes collection, processing and storage (See Claim 54 Rejection), Bernstein fails to teach the apparatus further comprises: 
collection of non-analyte signals generated by the non-analyte detection apparatus over at least a portion of the period of time; 
processing of at least a portion of the non-analyte signals to produce processed non-analyte signal data; and 
storage of the processed non-analyte signal data in the data storage apparatus.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that autonomous operation steps optimized for communication to external computerized device performed for glucose in Bernstein can also be applied for non-analyte temperature data to provide the same utility of reducing the communication burden between implanted and external components.
Regarding Claim 61, Bernstein teaches the implantable blood glucose sensor apparatus of Claim 60, wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to: 
after the period of time, establish wireless data communication with the receiver apparatus; and 
based at least on part on the establishment of the wireless data communication, wirelessly transmit at least a portion the processed non-analyte signal data to the receiver apparatus ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times.” The transmission being for non-analyte has been taught as obvious in the rejection of Claim 60).

Regarding Claim 62, while Bernstein teaches a first embodiment comprising a computerized apparatus configured to generate blood glucose data from signal collected from at least one blood glucose detector apparatus, the computerized apparatus comprising:
 wireless interface apparatus configured for wireless data communication with one or more computerized devices (Fig. 1, [0087]-[0089] gathered data from implanted sensor transmitted wirelessly to external blood glucose meter acting as primary receiver unit 104, necessitating the existence of a wireless interface); 
data processor apparatus in data communication with the wireless interface apparatus (Fig. 1, [0087]-[0089] CG data logger acts as a data processing unit 102, communicating with detector element 101);
data storage apparatus in data communication with the data processor apparatus ([0014] data logger includes a storage device), the data storage apparatus having at least one computer program stored thereon, the at least one computer program comprising a plurality of instructions, the plurality of instructions configured to, when executed by the data processor apparatus (processors work in this manner), cause the implantable computerized apparatus to: 
access processed blood glucose signal data stored at the data storage apparatus ([0088]); 
operate the implantable blood glucose sensor apparatus for a period of time ([0087]-[0089] CG data logger and implanted sensor may work continuously and autonomously and only transmits gathered data at intervals or upon request), the operation the steps for glucose connection and storage ([0087]-[0089]). 
subsequent to the storage of the data indicative of blood glucose level, identify that at least one of the one or more computerized devices is communicative with the wireless interface apparatus ([0088] both second and third mode fulfill the establishment/identification of the wireless data communication); and 
based at least in part on the identification, transmit at least a portion of the data indicative of blood glucose level to the at least one of the one or more computerized devices ([0088], [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times).
And Bernstein teaches a second embodiment where the computerized apparatus above is implantable (Fig. 1, sensor unit 101 + data processing unit 102, [0032] glucose detection, [0040] implanted within tissue of a subject),
	Bernstein fails to teach the computerized device of the second embodiment being implantable.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the second embodiment where the implantable sensor includes both the sensor and a data processing unit performing outlined operation steps of Bernstein informs the first embodiment for autonomous operation of an implantable sensor with an external processing unit as taught by Bernstein can equivalently be performed with the data logger implanted with the implantable sensor to provide a wholly autonomous implanted apparatus.
Regarding Claim 64, while Bernstein teaches the implantable computerized apparatus of Claim 62, wherein: 
the at least one of the one or more computerized devices comprises an implantable medicant delivery apparatus ([0044] computerized device / primary receiver unit 104 may also act as insulin pump); and 
the transmission of the at least portion of the data indicative of the blood glucose level measurement comprises transmission of the at least portion of the data indicative of the blood glucose level to the implantable medicant delivery apparatus, the implantable medicant delivery apparatus configured to utilize the at least portion of the data indicative of the blood glucose level for generation of medicant dosing data or control signal data ([0044] “Alternatively, the primary receiver unit 104 may be configured to integrate an infusion device therein so that the primary receiver unit 104 is configured to administer insulin (or other appropriate drug) therapy to patients, for example, for administering and modifying basal profiles, as well as for determining appropriate boluses for administration based on, among others, the detected analyte levels received from the data processing unit 102.“).

Regarding Claim 67, while Bernstein teaches a method of operating an implanted analyte sensor apparatus, the implanted analyte sensor apparatus comprising a first embodiment of at least one analyte detector, data storage apparatus, and wireless interface apparatus, the wireless interface apparatus configured for data communication with at least an external receiver apparatus (Abstract, [0032], [0040], Fig. 1, implanted sensor which may further include implanted storage and wireless interface through the data processing unit 102), the method comprising: 
A first embodiment operating the implanted analyte sensor apparatus for a period of time the operating comprising at least: (i) collecting signals from the at least one analyte detector over the period of time ([0033]), (ii) processing at least a portion of the signals from the at least one analyte detector to generate processed analyte signal data ([0040] “The data processing unit 102 performs data processing functions, where such functions may include but are not limited to, amplification, filtering and encoding of data signals, each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103.”), (iii) utilizing the processed analyte signal data to calculate blood analyte level data, the blood analyte level data relating to the period of time ([0040] “The data processing unit 102 performs data processing functions, where such functions may include but are not limited to, amplification, filtering and encoding of data signals, each of which corresponds to a sampled analyte level of the user, for transmission to the primary receiver unit 104 via the communication link 103.”), and (iv) storing the blood analyte level data at the data storage apparatus (Fig. 2, [0046] data processing unit 102 stores data of interest), and
a second embodiment of at least one analyte detector, data storage apparatus, and wireless interface apparatus (Fig. 1, sensor 101, data logger / processing unit 102 with data storage and wireless interface), comprising:
operating the implanted analyte sensor apparatus for a period of time without data communication with the receiver apparatus ([0087]-[0089] CG data logger and implanted sensor may work continuously and autonomously and only transmits gathered data at intervals or upon request),
after the period of time, identifying that communication with the receiver apparatus is enabled ([0088]); and 
based at least in part on the identifying enabled communication with the receiver apparatus, wirelessly transmitting at least a portion of the blood analyte level data to the receiver apparatus ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the first embodiment where the implantable sensor includes both the sensor and a data processing unit performing outlined operation steps of Bernstein informs that the second embodiment for autonomous operation of an implantable sensor with an external processing unit performing the outlined operation steps as taught by Bernstein can equivalently be performed with the data logger implanted with the implantable sensor to provide a wholly autonomous implanted apparatus.
Regarding Claim 68, while Bernstein teaches the method of Claim 67, wherein: 
the implanted analyte sensor apparatus further comprises at least one non-analyte detector ([0100]); and 
wherein the operation of the implanted sensor includes collection, processing and storage (See Claim 57 Rejection), 
Bernstein fails to teach the operating further comprises: (i) collecting signals from the at least one non-analyte detector, (ii) processing at least a portion the signals from the at least one non-analyte detector to generate processed non-analyte signal data, and (iii) correlating the processed non-analyte signal data with the blood analyte data at each of a plurality of time points associated with the period of time.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that autonomous operation steps optimized for communication to external computerized device performed for glucose in Bernstein can also be applied for non-analyte temperature data to provide the same utility of reducing the communication burden between implanted and external components. Furthermore, by storing data points in time of different data sets, both analyte and non-analyte, one is inherently correlating them.
Regarding Claim 69, Bernstein teaches the method of Claim 67, wherein: 
the wireless interface apparatus is further configured for data communication with a calibration device (See Claim 67 Rejection, wireless interface apparatus of data logger communicates with blood glucose meter / computerized device which also acts as a calibration device); and 
the method further comprises: 
identifying that communication with the calibration device is enabled ([0092] data logger and blood glucose meter establish communication, before further communication); and 
based at least in part on the identifying the enabled communication with the calibration device, wirelessly receiving calibration data from the calibration device ([0087] with established communication, calibration data can be communicated to the implanted continuous glucose monitoring system).
Regarding Claim 70, Bernstein teaches the method of Claim 69, wherein the utilizing the processed analyte signal data to calculate blood analyte level data at least in part comprises utilizing the calibration data to calculate calibrated blood analyte level data (See Claim 69 Rejection, [0087], [0091]).

	Claim(s) 57-58, 63, and 71-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Mayou et al (US 2013/0035871) (“Mayou”).
Regarding Claim 57, while Bernstein teaches the implantable blood glucose sensor apparatus of Claim 54, Bernstein further teaches wherein the computerized device performs:
utilization of the data indicative of the plurality of blood glucose level measurements associated with the period of time to generate one or more of trend data or rate of change (ROC) data ([0091] “Alarm functionality may be included in the BG meter, as well as features to support CG data processing and communication to a user, e.g., hardware and software to process CG data and/or calibrate CG data, enhanced user interface to communicate CG information to a user (in addition to BG information), e.g., may include CG calibration information, CG trend information, rate of change indicators to indicate the rate of change of glucose, and the like.”); and 
storage of the one or more of the trend data or the ROC data in the data storage apparatus (Fig. 3, processing and storage 307 within primary receiver unit 104, [0115] blood glucose meter stores received data),
Bernstein fails to teach the above steps performed as part of the autonomous operation.
However Mayou teaches an implantable glucose (Abstract) and further teaches that a sensor and processing unit of an implantable sensor may perform pattern generation of sensor data (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a combined implanted sensor and processing unit of Bernstein may further perform pattern generation as taught by Mayou as a simple substitution of one processing location (Berstein: generating Berstein’s glucose trend information externally) for another (Mayou: generating Bernstein’s glucose trend information internally) to obtain predictable results of identification of glucose pattern changes. 
Regarding Claim 58, Bernstein and Mayou teach the implantable blood glucose sensor apparatus of Claim 57, wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to: 
after the period of time, establish wireless data communication with the receiver apparatus; and 
wirelessly transmit the generated one or more of the trend data or the ROC data to the receiver apparatus, the receiver apparatus configured to convert the generated one or more of the trend data or the ROC data to a prescribed output format for user notification ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times.” Establishment of wireless data communication and wireless transmission, [0091] enabling user notification. The transmission being for trend data or ROC data has been taught as obvious in the rejection of Claim 57.).

Regarding Claim 63, while Bernstein teaches the implantable computerized apparatus of Claim 62, Bernstein further teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the computerized device to: 
utilize the data indicative of blood glucose level and previously generated data indicative of blood glucose level to generate one or more of trend data or rate of change (ROC) data, the previously generated data indicative of blood glucose level stored in the data storage apparatus ([0091] “Alarm functionality may be included in the BG meter, as well as features to support CG data processing and communication to a user, e.g., hardware and software to process CG data and/or calibrate CG data, enhanced user interface to communicate CG information to a user (in addition to BG information), e.g., may include CG calibration information, CG trend information, rate of change indicators to indicate the rate of change of glucose, and the like.”);; 
store the one or more of the trend data or the ROC data at the data storage apparatus (Fig. 3, processing and storage 307 within primary receiver unit 104, [0115] blood glucose meter stores received data), and 
and teaches that identification of connection to a computerized device, causes the transmission of data from within the implantable computerized apparatus ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times.” Establishment of wireless data communication and wireless transmission, [0091] enabling user notification. The transmission being for trend data or ROC data has been taught as obvious in the rejection of Claim 57.),
Bernstein fails to teach the above steps performed by the implanted computerized apparatus instead of the external computerized device, with the data transmitted to the computerized device being the trend data or the ROC data.
However Mayou teaches an implantable glucose (Abstract) and further teaches that a sensor and processing unit of an implantable sensor may perform pattern generation of sensor data (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a combined implanted sensor and processing unit of Bernstein may further perform pattern generation as taught by Mayou as a simple substitution of one processing location (Berstein: generating Berstein’s glucose trend information externally) for another (Mayou: generating Bernstein’s glucose trend information internally) to obtain predictable results of identification of glucose pattern changes. The transmission to a computerized device also being for trend data or ROC data would be obvious to transmit as it also represents the desired glucose data.

	Regarding Claim 71, while Bernstein teaches the method of Claim 67, and Bernstein further teaches wherein the operating the implanted analyte sensor apparatus further comprises: 
utilizing the blood analyte level data and a plurality of time-stamps associated therewith to determine one or more of trend data or rate of change (ROC) data ([0091] “Alarm functionality may be included in the BG meter, as well as features to support CG data processing and communication to a user, e.g., hardware and software to process CG data and/or calibrate CG data, enhanced user interface to communicate CG information to a user (in addition to BG information), e.g., may include CG calibration information, CG trend information, rate of change indicators to indicate the rate of change of glucose, and the like.”); and 
storing the one or more of trend data or ROC data at the data storage apparatus (Fig. 3, processing and storage 307 within primary receiver unit 104, [0115] blood glucose meter stores received data), 
Bernstein fails to teach the above steps performed for the period of time without communication with the receiver apparatus at the implantable sensor.
However Mayou teaches an implantable glucose (Abstract) and further teaches that a sensor and processing unit of an implantable sensor may perform pattern generation of sensor data (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a combined implanted sensor and processing unit of Bernstein may further perform pattern generation as taught by Mayou as a simple substitution of one processing location (Berstein: generating Berstein’s glucose trend information externally) for another (Mayou: generating Bernstein’s glucose trend information internally) to obtain predictable results of identification of glucose pattern changes. 
Regarding Claim 72, Bernstein and Mayou teach the method of Claim 71, and Bernstein further teaches the method comprising, based at least in part on the identifying enabled communication with the receiver apparatus, wirelessly transmitting at least a portion of the the one or more of trend data or ROC data to the receiver apparatus ([0088] both second and third mode fulfill the establishment of the wireless data communication, [0089] “Such embodiments are CG Data Loggers in which CG data resides (i.e., is logged) in a CG control unit (e.g., on-body unit) until it is retrieved by a BG meter. In other words, a CG Data Logger buffers the CG data and stores it in memory until the CG data is downloaded or transferred to the BG meter, e.g., a user initiates data transfer or transfer may occur at set times.” Establishment of wireless data communication and wireless transmission, [0091] enabling user notification. The transmission being for trend data or ROC data has been taught as obvious in the rejection of Claim 71.).

Claim(s) 55 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Robinson et al (US 2007/0225675) (“Robinson”).
Regarding Claim 55, while Bernstein teaches the implantable blood glucose sensor apparatus of Claim 54, Bernstein further teaches wherein: 
the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus receive calibration data transmitted from the at least one of the one or more computerized devices via the wireless interface apparatus ([0083], [0087] calibration data from computerized device to data processor apparatus of data logger, [0091]); and 
the autonomous operation further comprises utilization of the received calibration data in generation of the data indicative of the plurality of blood glucose level measurements associated with the period of time ([0091] autonomous operation is gathering glucose data, [0087] and calibration will thus be used by the implanted sensor in its autonomous operation), Bernstein fails to teach the implantable blood glucose sensor apparatus to, prior to the autonomous operation, receive calibration data transmitted from the at least one of the one or more computerized devices.
However Robinson teaches a blood analyte monitor (Abstract) and further teaches that it is typical in the art to require a calibration to a glucose sensor before use ([0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the calibration of Bernstein prior to the autonomous operation as Robinson teaches that such a step is a requirement for accurate sensing in the art.

Regarding Claim 65, Bernstein teaches the implantable computerized apparatus of Claim 62, Bernstein further teaches wherein the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable computerized apparatus to: 
wirelessly receive configuration data from the at least one of the one or more computerized devices, the configuration data relating to at least one aspect of a configuration of the implantable computerized apparatus ([0083], [0087] calibration data from computerized device to data processor apparatus of data logger, [0091]); and 
alter the configuration of the at least one aspect based at least on the received configuration data ([0091] autonomous operation is gathering glucose data, [0087] and calibration will thus be used by the implanted sensor in its autonomous operation),
Bernstein fails to teach that the configuration data being sent based on the identification of connection to a computerized device.
However Robinson teaches a blood analyte monitor (Abstract) and further teaches that it is typical in the art to require a calibration to a glucose sensor before use ([0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the calibration of Bernstein prior to the autonomous operation as Robinson teaches that such a step is a requirement for accurate sensing in the art.

Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Montague et al (US 2010/0277119) (“Montague”).
Regarding Claim 59, while Bernstein teach the implantable blood glucose sensor apparatus of Claim 54, Bernstein further teaches wherein: 
the plurality of instructions are further configured to, when executed by the data processor apparatus, cause the implantable blood glucose sensor apparatus to identify that the receiver apparatus is non-communicative with the implantable blood glucose sensor apparatus ([0092] establishing communication between receiver apparatus and implantable glucose sensor, [0087] unsuccessful transmission is recognized by the system); and 
the operation performed by the implantable blood glucose sensor apparatus for the period of time autonomous of the receiver apparatus is based at least in part on the identification that the receiver apparatus is non-communicative with the implantable blood glucose sensor apparatus ([0087] if unsuccessful transmission, store data for next attempt),
Bernstein fails to teach to identify that the receiver apparatus is non-communicative with the implantable blood glucose sensor apparatus prior to the autonomous operation.
However Montague teaches a medical device for glucose sensing (Abstract, [0080]) and further teaches that a glucose monitoring system may begin with initialization and verification of operation between a transmitter part and a monitor part ([0081]-[0082]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the communication establishment steps of Bernstein prior to autonomous operation as this identifies what mode of transmission of Bernstein is best suited (i.e. if no communication established, the second mode of saving glucose data until communication can be established. If communication is established, the third mode of predetermined frequency of communicating glucose data).

Claim(s) 66 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Hayter et al (US 2009/033482).
Regarding Claim 66, while Bernstein teach the implantable computerized apparatus of Claim 62, and Bernstein further teaches wherein the plurality of instructions are further configured to, when executed to determine that one or more criteria for calibration of the at least one blood glucose detector apparatus are met ([0082] criteria requiring calibration may be found by system), Bernstein fails to specify this determination performed by the data processor apparatus, and further, the implantable computerized apparatus to
generate data configured to request calibration based at least in part on the determination; and 
transmit the data configured to request calibration to the at least one of the one or more computerized devices based at least in part on the identification.
However Hayter teaches a system of glucose monitoring (Abstract, Fig. 1) and further teaches that an implantable glucose sensor calibration can be performed based on scheduled requests for calibration ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a generated request for calibration as taught by Hayter would be performed by the implanted computerized apparatus of Bernstein as the source of calibration would be at the computerized device / blood glucose meter, meaning a request would need to come externally from the computerized device. Further, it would be obvious to transmit this data based on identification of connection as taught in Bernstein as this ensures that requests transmissions aren’t submitted unnecessarily, ensuring power optimization of data communication.

Regarding Claim 73, while Bernstein teach the method of Claim 67, and Bernstein further teaches the method comprising: 
determining that one or more criteria for calibration of the at least one analyte detector are met ([0082] criteria requiring calibration may be found by system),
Bernstein fails to teach
generate data configured to request calibration based at least in part on the determination; and 
wirelessly transmitting the data configured to request calibration to the external receiver apparatus based at least in part on the identification.
However Hayter teaches a system of glucose monitoring (Abstract, Fig. 1) and further teaches that an implantable glucose sensor calibration can be performed based on scheduled requests for calibration ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that a generated request for calibration as taught by Hayter would be performed by the implanted computerized apparatus of Bernstein as the source of calibration would be at the computerized device / blood glucose meter, meaning a request would need to come externally from the computerized device. Further, it would be obvious to transmit this data based on identification of connection as taught in Bernstein as this ensures that requests transmissions aren’t submitted unnecessarily, ensuring power optimization of data communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791